Pee Cukiam.
This writ brings before us the action of the state board of tax appeals in setting aside the apportionment of gross receipts and franchise taxes of the Jersey Central Power and Light Company, a utility serving one hundred and sixty-three municipalities in this state, for the year 1933 as made by the state tax commissioner.
The judgment also directed that officer to use in his apportionment the local assessments as made, and to add to or deduct from the apportionments for the succeeding years such amounts as the various taxing districts failed to receive or were benefited by the apportionment as made.
We do not pass upon the jurisdiction of the state board of tax appeals to make the judgment under review, nor the timeliness of the application to it; but from our examination of the record, there was no factual basis for the action taken.
The proofs before the board of tax appeals indicate to us that the only evidence as to a fair apportionment disclosed the correctness of the commissioner’s action. It was, therefore, the duty of the board to affirm his action. A scientific basis for appraising a utility’s property within the several taxing districts was proved and followed by the tax commissioner. The result was uniform. Such method conforms to the law, while the acceptance of the views of one hundred and sixty-three different assessors could lead to no useful result.
The judgment under review, therefore, is set aside, with costs.